Title: From Alexander Hamilton to Aaron Burr, 22 June 1804
From: Hamilton, Alexander
To: Burr, Aaron



New York June 22d. 1804
Sir

Your first letter, in a style too peremptory, made a demand, in my opinion, unprecedented and unwarrantable. My answer, pointing out the embarrassment, gave you an opportunity to take a less exceptionable course. You have not chosen to do it, but by your last letter, received this day, containing expressions indecorous and improper, you have increased the difficulties to explanation, intrinsically incident to the nature of your application.
If by a “definite reply” you mean the direct avowal or disavowal required in your first letter, I have no other answer to give than that which has already been given. If you mean any thing different admitting of greater latitude, it is requisite you should explain.
I have the honor to be   Sir   Your obed servt.

A Hamilton
Aaron Burr Esqr

